PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/348,098
Filing Date: 7 May 2019
Appellant(s): VAN WUIJCKHUIJSE et al.



__________________
Benjamin H. Graf
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 6, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 2, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The claims of May 4, 2021 remain outstanding and are the subject of this appeal of the rejections made on July 2, 2021.

Brief Description of the Claimed Method and the Rejections
The present claims are directed to a method of making flexible optical circuit device where several optical fibers having independent inputs with independent connectors leading to a ribbon cable and on to a rear connector where the fibers are pre-manufactured “stub fibers”. 
The flexible optical circuit device is known in the prior art as evidenced by Murray Fig. 17 showing a device strikingly similar to that of Appellant’s. Murray does not expressly use the technique of independently manufacturing the ferrule assemblies (ferrules connected to fibers and polished, known as “stub fibers”), however Ott teaches the benefits of pre-manufacturing stub fibers and later incorporating them into connector assemblies using splicing. The Ott stub fiber technique can be easily incorporated into the Murray optical circuit device, thereby achieving the claimed method. 

Further, as cited in the final rejection, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), MPEP § 2144.04(IV)(C). See p. 5 middle of the final rejection. Further, the specification as originally filed does not describe any new and/or unexpected results indicated, disclosed, or taught.

Rebuttal of Appellant’s Arguments
2. The FOA cites no prior art disclosing securing a splice to a flexible substrate (p.12)

Per Appellant’s specification as originally filed, the splice in question is found in splice 517 shown in Fig. 6 with splice location 518 shown there and splice location 616 shown in Fig. 7. Appellant does not explain why mounting these fibers with splices on the flexible substrate would be beyond the skill of the person of ordinary skill in the art before the effective filing date of the claimed invention (hereinafter, POSA). Examiner has formulated the rejections to address the device as disclosed. As the claims must be read in light of the specification, the rejections are seen to match that which Appellant has set forth. To the extent that Appellant argues that the splices are secured on a flexible planar substrate beyond that which is disclosed in the specification, no rebuttal of the rejection can occur as the combination of Murray in view of Ott sets forth that which Appellant’s specification considers to be the invention.
Per the rejections, Murray provides the basic structures including the flexible substrate. Ott provides the splice that Murray lacks. The POSA could easily see the use of an Ott-type splice in a Murray-type structure as a way to add connectorized fiber optic ends.

And, as above, Appellant itself does not disclose such splice securement.

3. The cited art does not disclose or suggest the recited order of operations (p. 13)
In the rejection of claim 1, examiner admits this. However, the claim is still rejected as the MPEP provides a bridge across such a gap. Per the final action, p. 5 middle, "selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), MPEP § 2144.04(IV)(C)." Further Ott teaches a very similar order of operations where the stub fibers are pre-manufactured and later spliced into connectors. Using the Ott pre-manufactured stub fibers would lead the POSA to the exact order of steps of claim 1. Steps (a) and (b) describe the pre-manufacture of the stub fiber of Ott. Steps (c) and (d) describe the incorporation of the stub fibers into the Murray device. The POSA knows of all conventions means, those known before the effective filing date, of combining elements which gives rise to the support in the MPEP.
So, while Appellant is correct, it is a point that fails to rebut the rejection as the recited order of operations is not needed to provide a valid rejection. Whether or not new or unexpected results are present in Appellant’s system is addressed below as a separate point. On the point here, Appellant fails to rebut the rejection and it should be upheld.
4. The order of operations provides new and/or unexpected results (p. 14)
Appellant alleges new and/or unexpected results from the specific series of steps. Yet, no indication of such new and/or unexpected results are present in the specification as originally filed. Appellant’s argument states “Once two fibers have been routed on a flexible substrate, splicing them go each other can be difficult or impossible”. (p. 14) Appellant’s Abstract reads “the methods include fiber splicing operations that can be performed on the pre-processed optical fibers before or after the fibers have been routed on the flexible substrate.” Aside from this inconsistency, the Examiner believes that POSA is well aware of alternative approaches in dealing with any “difficult or impossible” obstacles in combining the elements of Murray in view of Ott.
In this case, the step order required by the claim is:
(a) securing front ends of first optical fibers in ferrules to provide ferrule assemblies of the ferrules and the first optical fibers, such that the front ends of the first optical fibers are positioned adjacent to front end faces of the ferrules (per Murray);
(b) subsequent to (a), processing the front ends of the first optical fibers by at least one of polishing the front ends of the first optical fibers or applying a laser or plasma to the front ends of the first optical fibers (per Murray);
(c) subsequent to (b), splicing rear ends of the first optical fibers to second optical fibers at splices (per Ott); and
(d) subsequent to (c), routing and securing the first optical fibers, the second optical fibers, and the splices on a flexible planar substrate (per Murray).
The series of steps is one of basic assembly: put the fibers together then attach 
Examiner does not see how this basic process escapes the knowledge of POSA. Put the thing together and fix it to a substrate/foundation. Examiner believes this is well within such knowledge.
Appellant asserts that this order of construction "also provides a solution to the problem of processing ferrulized fibers that have already been secured to a flexible substrate by requiring that the ferrulized fibers be processed before they are routed on and secured to the flexible substrate." Examiner believes that this is a manufactured problem for purposes of an appeal brief in a manner similar to making a phone call to the pay phone next to you but routing it around the world.
Appellant provides no evidence of ferrulized fibers being splice after they have been connected to a substrate. In Murray, ¶ 103, the fibers run through the substrate 24. The pigtails are apparently terminated either before or after attachment to the substrate. Both approaches are seen to be known to POSA as these are the only two ways in time that termination/ferrulization can occur.
Further, by allowing splicing prior to attachment to the substrate, the choice of terminals/ferrules can be left until the end and even different types of ferrules/connectors can be used on the same device. Once the main fiber is connected to the substrate, as indicated by Appellant (although not new or unexpected), it becomes difficult to work with the fiber as less slack is available and tolerances are diminished.
Consequently, examiner believes that such assertions of new and/or unexpected results arise from convenience and not from early and disclosed recognition by Appellant. Further there is no explanation as to why the results would be beyond the manufacturing 

Appellant’s Other Arguments
Appellant’s other arguments are believed to be addressed above. From the above, it can be seen (in conjunction with the final rejection) that:
5. (p. 15) A prima facie case of obviousness has not been made with respect to the order of operations (see above); and
6. (p. 15) The proposed modification of Murray is otherwise not obvious.
Regarding item 6, no structural incompatibility is seen by examiner. No explanation is given by Appellant as to how it would be " difficult or impossible for Murray’s notches 62 of the ferrule hubs 46 to receive the front portions 64 of the substrate 24 if the fibers were pre-ferrulized with the ferrules 44 prior to being routed on the substrate 24, as required by claim 1." (p. 17 top). Without such an explanation, there can be no rebuttal of the rejection. Unsupported conclusions are inadequate to contest a proven/established point.
Other shortcomings in Appellant’s analysis are also present. These include Appellant’s mistaken statement (p. 15 bottom) that "The FOA concedes that Murray does not disclose steps (c) and (d) of claim 1." The final rejection does no such thing and substantiates Murray’s disclosure of step (d) on p. 5 middle thereof.





Respectfully submitted,
/ANDREW JORDAN/Primary Examiner, Art Unit 2883


Conferees:

/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883                                                                                                                                                                                                        
/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.